          Case 2:18-mj-02875-DUTY Document 19 Filed 12/10/18 Page 1 of 1 Page ID #:1076
Name and address:

Seetha Ramachandran                                                                      CLERK, U.S. DISTRICT COURT
Schulte Roth &Zabel LLP
919 Third Avenue
New York, New York 10022                                                                         DEC I 0 2018
                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                        BY               i     DEPUTY

                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

Hearing on Ap~ati~i~~o Stay,Execution of Seizure                          CASE NUMBER
Wants        ~     ~ ~_;                                                   1$ MJ 2875
                           r
  ~                 [~L    1~ ~~ ~                         Plainriff(s)

  ti~..            1       .. ,      ~                                          (F~9~@S~Hj ORDER ON APPLICATION
                   ~        ~ ,.
                                                                               OF NON-RESIDENT ATTORNEY TO APPEAR
                             r       I
                                                        Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

 The Court,~avi~g`determined whether the required fee has been paid,and having reviewed the
 Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Ramachandran, Seetha                               of     hulte Roth &Zabel LLP
 Applicant's Name(Last Name, First Name er Middle Initial)                      9 Third Avenue
(212)756-2000                  (212)593-5955                                    ;w York, New York 10022
 Telephone Number                        Fax Number
 Seetha.Ramachandran@srz.com
                   E-Mail Address                                                          me

 for permission to appear and participate in this case on behalf of
 James Larkin



 Names)ofParty(ies) Represented                                       ❑ Plaintiff(s) ~ Defendant(s) ❑X Other: C aimant
 and designating as Local Counsel
 Bernstein, Whitney Z.                                                    of
 Designee's Name(Last Name, First Name er Middle Initial)
                       (949)369-3700         (949)369-3701                        #350
      304917
                                                                                 Clemente, California 92673
 Designee's CaL Bar No.       Telephone Number         Fax Number



                             E-Mail Address                                                     er Address

  HEREBY ORDERS THAT the Application be:
    GRANTED.
          DENIED: ❑for failure to pay the required fee.
                  ~ for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                    for failure to complete Application:
                    pursuant to L.R. 83-2.1.3.2: ~ Applicant resides in California; ~ previous Applications listed indicate Applicant
                    is regularly employed or engaged in business, professional, or other similar activities in California.
                    pursuant to L.R. 83-2.1.3.4; Local Counsel:Q is not member of Bar ofthis Court;~ does not maintain office in District.
                          because

  IT IS HEREBY FURTHER ORDERED THAT the Application fee,if paid: ~ be refunded ❑ not be refunded.
 Dated           ~ 2 - 1p-1 B                                                           ,
                                                                               ~d'~'`---.
                                                                                          U.S. Magistrate Judge
G-64 ORDER(5/16) (PROPOSED)ORDER ONAPPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASEPRO HAC VICE               Page 1 of I
